            Case 1:19-cv-02773-TJK Document 15 Filed 09/25/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


M.M.V. et al.,

                 Plaintiffs,
       v.
                                                      Civil Action No. 19-cv-2773 (TJK)
WILLIAM P. BARR et al.,

                 Defendants.


                                             ORDER

       Plaintiffs in this action are 126 individuals seeking asylum in the United States. They

challenge a collection of “regulations, directives, guidance and/or procedures [that] are written

[but] have not been made public” and that, according the Plaintiffs, have unlawfully altered the

credible-fear determination process. ECF No. 1 ¶¶ 4–6. These changes, they claim, have been

implemented following the issuance on July 16, 2019, of a rule imposing a new restriction on

asylum eligibility, Asylum Eligibility and Procedural Modifications, 84 Fed. Reg. 33,829 (July

16, 2019) (“the July 16 Rule”). See ECF No. 1 ¶ 1. Soon after Plaintiffs filed their complaint,

Defendants flagged this action as related to two cases directly challenging the legality of the July

16 Rule —Capital Area Immigrants’ Rights Coalition et al. v. Trump et al., Civil Action No. 19-

2117, and I.A. et al. v. Barr et al., Civil Action No. 19-cv-2530—currently pending before the

undersigned, see ECF No. 3; ECF No. 4, a designation that Plaintiffs dispute, see ECF No. 5.

Because the undersigned agrees with Plaintiffs, the case will be randomly reassigned.

       “The general rule governing all new cases filed in this courthouse is that they are to be

randomly assigned.” Tripp v. Exec. Office of the President, 196 F.R.D. 201, 202 (D.D.C. 2000);

see also LCvR 40.3(a). However, Local Civil Rule 40.5 provides an exception for cases that are

“related”—that is, cases that “(i) relate to common property, or (ii) involve common issues of
          Case 1:19-cv-02773-TJK Document 15 Filed 09/25/19 Page 2 of 4



fact, or (iii) grow out of the same event or transaction[,] or (iv) involve the validity or

infringement of the same patent.” LCvR 40.5(a)(3). The party seeking to invoke the exception

bears the burden of showing relatedness, and that burden is a heavy one. See Trump v. Comm.

on Ways & Means, U.S. House of Representatives, Case No. 1:19-cv-02173 (TNM), 2019 WL

3388537, *1 (D.D.C. July 25, 2019).

       Though the Court finds that this presents a close call, it ultimately concludes that

Defendants have not met that heavy burden here. Plaintiffs repeatedly make clear in their

complaint that they do not challenge the July 16 Rule. See Compl. ¶ 5 n.2; id. ¶ 96. Rather, they

challenge various regulations and directives that they allege were implemented in the wake of the

July 16 Rule and that have altered how Defendants conduct credible fear interviews. See Compl.

¶¶ 99–120 (labeling and describing each alleged policy); see also ECF No. 11 ¶¶ 1–4

(confirming that they are challenging separate policies and directives from the July 16 Rule). In

spite of those clear statements, Defendants insist that Plaintiffs are actually challenging the

application of the July 16 Rule to them. See ECF No. 6 at 4.1 But Defendants may not

repackage Plaintiffs’ complaint as Defendants see fit. Plaintiffs have chosen to challenge alleged

regulations and policies separate and apart from the July 16 Rule—a choice that they must be

held to as the parties litigate their claims, but one that cannot be ignored in determining

relatedness.

       Accepting Plaintiffs’ conception of their own claims, the Court sees only a circumstantial

relationship to the cases challenging the July 16 Rule. To the extent these alleged policies and



1
 On that note, Defendants appear to be mistaken when they contend that Plaintiffs seek an order
enjoining Defendants from applying the July 16 Rule to them. See ECF No. 6 at 2, 5. Rather,
Plaintiffs ask the Court to enjoin application of the various regulations, directives, guidance, and
procedures that they claim have been implemented subsequent to and in conjunction with the
July 16 Rule. See Compl. ¶¶ 4–5; id. at 46 (Prayer for Relief).


                                                   2
          Case 1:19-cv-02773-TJK Document 15 Filed 09/25/19 Page 3 of 4



directives exist, they will involve a separate administrative record and enactment process. And if

Plaintiffs’ allegations are mistaken—that is, if the alleged procedures are actually just direct

applications of the July 16 Rule—Plaintiffs have conceded that that is outside the bounds of their

complaint.

       To be sure, at several instances in their complaint, Plaintiffs suggest that these alleged

policies are in some respects related to the July 16 Rule. See, e.g., Compl. ¶¶ 100, 112, 117, 162.

But it does not necessarily follow that the cases “grow out of the same event or transaction.”

Plaintiffs’ claims here stem from Defendants’ alleged decisions to issue additional procedures

for conducting the credible-fear screening process, events that occurred after and apart from the

issuance of the July 16 Rule. See ECF No. 11 ¶ 3 (alleging that the challenged policies were

issued “after implementation of [the July 16 Rule]”). This is, in the Court’s view, an insufficient

basis on which to conclude that the claims of the parties in each case grow out of the same event

or transaction. To conclude otherwise would read the “same event or transaction” provision too

broadly, particularly in light of the strong preference courts in this District have shown in

reserving the relatedness exception for only those circumstances where the relationship is

“certain” so as to ensure public confidence in the impartiality of the judiciary. Dakota Rural

Action v. U.S. Dep’t of Agric., Civil Action No. 18-2852 (BAH), 2019 WL 1440134, *1 (D.D.C.

April 1, 2019).

       For these reasons, the Court finds that Defendants have not met their heavy burden to

demonstrate that this case is related to those challenging the July 16 Rule. Accordingly, it is




                                                  3
         Case 1:19-cv-02773-TJK Document 15 Filed 09/25/19 Page 4 of 4



hereby ORDERED that this case shall be sent to the Calendar and Case Management Committee

for random reassignment.


       SO ORDERED.

                                                      /s/ Timothy J. Kelly
                                                      TIMOTHY J. KELLY
                                                      United States District Judge

Date: September 25, 2019




                                           4
